Opinion issued December 4, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00785-CV
                            ———————————
                  IN RE CITY OF GALENA PARK, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, the City of Galena Park, seeks mandamus relief to compel the trial

court to vacate its order, signed February 13, 2018, finding that relator had no

standing to assert violations of the Texas Open Meetings Act.1




1
      The underlying case is The City of Galena Park v.Robert C. Pruett, cause number
      2016-35876, pending in the 127th District Court of Harris County, Texas, the
      Honorable Ravi K. Sandill presiding.
      We deny the petition. See TEX. R. APP. P. 52.8(a). All pending motions are

dismissed as moot.

                                PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.




                                       2